UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7625



RICKY WAYNE BOBLETT,

                                            Plaintiff - Appellant,

          versus

RON ANGELONE; PATRICK GURNEY; DANIEL MAHON;
WARDEN, DWCC,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Jackson L. Kiser, Chief District
Judge. (CA-95-71-R)


Submitted:   February 27, 1996            Decided:   March 21, 1996


Before WILKINS, HAMILTON, and MICHAEL, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Ricky Wayne Boblett, Appellant Pro Se.     Pamela Anne Sargent,
Assistant Attorney General, Richmond, Virginia, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Boblett v. Angelone, No. CA-95-71-R (W.D. Va. Oct. 5, 1995).
We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                2